Citation Nr: 0618284	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-05 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from May 1988 to March 
1996.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the RO, 
declining to reopen a claim for service connection for a left 
eye disability on the basis that new and material evidence 
had not been received.

In March 2005, the veteran testified during a hearing before 
the undersigned at the RO.

In June 2005, the Board found new and material evidence to 
reopen the veteran's claim and remanded the case for 
additional development of the record.  



FINDING OF FACT

A current left eye disability is not shown to be related to a 
disease or injury in service.



CONCLUSION OF LAW

The criteria for service connection for a left eye disability 
are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.655 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through the November 2001, June 2005, and December 2005 
letters, the RO or VA's Appeals Management Center (AMC) 
notified the veteran of elements of service connection and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The June 2005 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claim was re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection for a left eye disability, as concluded 
below, because any question as to the appropriate disability 
rating and effective date to be assigned is rendered moot.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO or AMC has obtained copies of the 
veteran's service medical records and outpatient treatment 
records, and attempts have been made to notify the veteran of 
a scheduled examination.  The December 2005 letter also 
informed him that his claim could be denied if he failed to 
appear for the scheduled examination.  The veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claim; and attempts have 
been made to notify the veteran of a scheduled examination, 
and the possible consequences regarding failure to report to 
a scheduled examination; further assistance would not be 
reasonably likely to substantiate the claim, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.  
In this regard the veteran has not furnished VA with a 
current address, thus further efforts to afford him an 
examination would likely be fruitless.

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

Service medical records show that the veteran underwent a 
tonometry test, which was interpreted as showing pressure in 
the left eye exceeding normal limits.  There were no 
subsequent reports of eye disability in service.

In June 1997, Clifford W. Simms, M.D, an ophthalmologist, 
reported that the veteran had corneal edema and elevated 
pressure in the left eye.  He added that the veteran needed 
immediate treatment for secondary glaucoma.

In July 1997, the RO denied the veteran's original claim of 
service connection for a left eye disability.  Although the 
RO notified the veteran of the denial and the veteran 
initiated an appeal, no timely substantive appeal was 
submitted and his appeal was closed by the RO.  Hence, the 
July 1997 rating decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.


In January 2001, the veteran underwent laser surgery to re-
attach the retina of the left eye.

A September 2002 VA examination report contained the opinion 
of a VA optometrist that the "unfortunate development of 
blurred vision in the left eye is likely a result of retinal 
detachment repair in 1997, but is not related to glaucoma or 
elevated intraocular pressure."  The examiner commented that 
tonometry testing was "not the gold standard" for 
determining intraocular pressure, and that the single finding 
in service was as likely a measurement error as an indicator 
of pathology.  He added that the veteran's intraocular 
pressures, after acute phases of retinal detachment in 
January 2001 and September 2002, appeared to have remained at 
lower levels and had been symmetric between the two eyes.

Based on the veteran's testimony and a September 2002 VA 
examination report, the Board reopened the veteran's claim in 
June 2005, and remanded the case for additional development.  

The Board's June 2005 remand required an examination for 
purposes of determining whether the veteran had a current 
left eye disability, and if so, whether any part of a current 
left eye disability was related to active service.  The Board 
found that additional examination was needed because it was 
unclear whether the 2002 examiner had found a current left 
eye disability, and if so, whether the examiner found it at 
least as likely as not related to service.

As indicated above, neither the September 2002 VA 
optometrist's report nor private treatment records contained 
sufficient information to grant the veteran's claim for 
service connection for a left eye disability.

Following the Board's remand a VA medical center attempted 
several times to schedule the veteran for the examination 
directed by the Board's remand.  The medical center reported 
that it did not have "a good address" for the veteran, and 
attempts to contact the veteran by telephone were 
unsuccessful.  The veteran did not report for any of the 
examinations.

In April 2006, a supplemental statement of the case mailed to 
the veteran's last known address was returned to the Appeals 
Management Center.

The duty to assist the veteran in the development of evidence 
pertinent to his claim is not a "one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In an original claim, where a claimant fails to report 
without good cause for a necessary examination, the claim 
will be decided on the basis of the evidence of record.  
38 C.F.R. § 3.655(a),(b).  In the case of a reopened claim 
after a final denial, the claim will be denied.

The veteran had a duty to keep VA apprised of his address.  
Jones (Raymond) v. West, 12 Vet. App. 98 (1998); Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993) (describing duty of 
veteran to keep VA apprised of his whereabouts).

The record does not contain that the veteran had good cause 
for failing to report or keep VA apprised of his whereabouts.

Under these circumstances, the veteran's claim will be 
decided on the basis of the evidence of record.

The record clearly documents the abnormal test in service, 
and the 2002 examiner's opinion could be read as saying the 
test at least as likely as not showed pathology.

There is, however, no competent evidence relating the in-
service pathology to a current disability.  The 2002 
examination creates doubt as to whether there even is a 
current disability.  The examiner seems to have found that 
the left eye disabilities had resolved after treatment.

Thus, the evidence is against two of the three elements 
needed for service connection.  Even if 38 C.F.R. § 3.655(b) 
did not dictate its denial, the preponderance of the evidence 
would be against the claim.  Reasonable doubt does not arise, 
and the claim is denied.


ORDER

Service connection for a left eye disability is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


